Title: From George Washington to Colonel Nathaniel Gist, 22 February 1779
From: Washington, George
To: Gist, Nathanael


Sir
Head Quarters [Middlebrook] 22d Feby 1779

I have been informed that you have, upon Colo. Russells leaving Camp, taken the command of Genl Scotts Brigade. This gives umbrage to the Officers properly belonging to the Brigade who do not conceive that you are attached to that or any other, as you have no Regiment in the feild, and have never in the arrangement of the Army been considered as belonging to one Brigade more than another: But have taken your tour of duty in the line at large. This is agreeable to my opinion also, and I would therefore advise you to give up the command to Lieut. Colo. Hawes or whoever may be the senior Officer and take command in the line only, untill something definitive is determined upon respecting your continuance in the service.
